Rtland, Judge,
delivered the opinion of the court.
The plaintiff’s action was founded on a promissory note for money. The defendant, in his answer, sets up a claim for damages, unliquidated, against the plaintiff, as an off-set. *122Tbe plaintiff demurred to tbe answer, and tbe court sustained tbe demurrer. Tbe defendant brings tbe case here by appeal.
1. This case is directly within the principle heretofore settled by this court, in tbe case of Johnson v. Jones et al., decided last July, at Jefferson city. 16 Mo. Rep. 494. It was there held, that unliquidated damages could not, under tbe new code of practice, any more than under tbe former, be allowed as an off-set. There is no error in tbe court below in sustaining tbe demurrer in this case. Tbe judgment will, therefore, be affirmed,
the other judges concurring.